Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wyatt Istvan-Mitchell on February 18, 2021.  The application has been amended as follows: 

In claim 1, line 12, please replace “100:0” with,
-- 93:7 --.

The interview summary outlines why the Examiner had deemed it essential that the ratio of linear-to-resinous polysiloxane be narrowed.

Allowable Subject Matter
	An updated/modified survey of the prior art yielded a few additional disclosures of interest including U.S. Patent Application Nos. 2015/0259495 and 2010/003484.  The former states that MQ resins can adsorb water not usually compatible with polymers to function as a blowing agent.  It is not clear, though, why this would be necessary if the sponge or foam is derived from an emulsion.  As for the latter, the Examples make clear that the incorporation of  a vinyl-functional resinous component into a hydrosilylation-crosslinkable organopolysiloxane foam-forming composition will result in the foam having better tensile- and tear strength, outcome that are not necessarily unexpected.  In any case, the 
	The references cited during this prosecution are regarded as the most germane available.  Inasmuch as they fail to even render obvious the instant invention, claims 1-7 and 9-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

February 18, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765